DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on December 16, 2020. Claims 1-20 are pending and examined below.

Drawings
The drawings are objected to because:
“C404F” in FIG. 8 appears to be a typographical error and should read “804f” (based on paragraph 88).
“1014c” in FIG. 10 appears to be a typographical error and should read “1014b” (based on paragraph 97).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“AV system 120” (based on paragraph 54).
“data storage unit 142” (based on paragraph 54).
“brakes 103” (based on paragraph 51).
“cloud computing environment 200” (based on paragraph 61).
“building 1610” and “vehicle 1606” (based on paragraph 124).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0099], “storage device 210” appears to be a typographical error and should read “storage device 310” (based on FIG. 3).
In paragraph [0109], “autonomous navigation system 1306” appears to be a typographical error and should read “autonomous navigation system 1308” (based on FIG. 13).
In paragraph [0122], “both vehicles 1602 and 1604” appears to be a typographical error and should read “both vehicles 1602 and 1606” (based on FIGS. 16A-B).
Appropriate correction is required.

Claim Objections
Claims 1, 19, and 20 are objected to because of the following informalities:
Claim 1, line 8, “second track data” appears to be a typographical error and should read “second tracking data”.
Claim 19, lines 10-11, “second track data” appears to be a typographical error and should read “second tracking data”.
Claim 20, lines 14-15, “second track data” appears to be a typographical error and should read “second tracking data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the limitation “assigning the second tracking data the first track ID” at lines 2-3 is unclear. The claim is grammatically confusing (the Examiner is unsure what is meant by this limitation). It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 6, the limitation “assigning the new tracking data a track ID assigned to the first tracking data” at lines 5-6 is unclear. The claim is grammatically confusing (the Examiner is unsure what is meant by this limitation). It is unclear what is being claimed in light of Applicant’s original disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al., US 2017/0316333 A1, hereinafter referred to as Levinson, in view of LÉCART et al., US 2019/0228232 A1, hereinafter referred to as LÉCART, respectively.
As to claim 1, Levinson teaches a method, comprising:
capturing sensor data using a sensor of an autonomous vehicle (see at least paragraphs 64-65 regarding perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data, Levinson); 
detecting, using a processing circuit, an object from the sensor data, wherein detecting the object includes creating detection data (see at least paragraph 65 regarding perception engine 366 may be configured to determine locations of external objects based on sensor data and other data. External objects, for instance, may be objects that are not part of a drivable surface. For example, perception engine 366 may be able to detect and classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label). Based on the classification of these external objects, the external objects may be labeled as dynamic objects or static objects, Levinson); 
associating, using the processing circuit, the detection data with first tracking data (see at least paragraph 143 regarding sensor data from sensors in the sensor system 3670 may be processed to classify objects in the region 3624 and generate data representing semantic classifications associated with the detected objects as denoted by data representing classified objects 3671-3641. The data representing classified objects 3671-3641 may include other data associated with each detected object, such as an object type and a predicted object motion, Levinson);
comparing, using the processing circuit, the first tracking data to the second track data (see at least paragraphs 144-147 regarding a processor 3696 (e.g., a server) may receive the data representing the semantic classifications 3671-3643 and compare the data representing the semantic classifications 3671-3643 with data representing reference semantic classifications, Levinson); and
in accordance with a determination that the comparison of the first tracking data and the second tracking data meets matching criteria (see at least paragraph 145 regarding the processor 3696 may compare (e.g., using on one or more algorithms embodied in a non-transitory computer readable medium) the semantic classifications 3671-3643 with the reference semantic classifications and may determine that semantic classifications 3671-3641 are matched with corresponding reference semantic classifications, and may also determine that semantic classification 3643 (e.g., blobs associated with pedestrians 3622) has no corresponding match in the reference semantic classifications, Levinson): 
associating, using the processing circuit, the second tracking data with the first tracking data (see at least paragraphs 146-150 regarding autonomous vehicles 3630 and 3630a in road network 3650 may receive updated data representing objects disposed in the environment (e.g., see data 3697 in FIG. 36) and that data may include the new semantic classification for the pedestrian crossing 3623, Levinson); and
navigating, using a control circuit, the autonomous vehicle based at least in part on the second tracking data (see at least FIG. 3A and paragraph 65 regarding planner 364 may transmit steering and propulsion commands (as well as decelerating or braking commands) to motion controller 362. Motion controller 362 subsequently may convert any of the commands, such as a steering command, a throttle or propulsion command, and a braking command, into control signals (e.g., for application to actuators or other mechanical interfaces) to implement changes in steering or wheel angles 351 and/or velocity 353. See also at least paragraph 150 regarding autonomous vehicles 3630 and 3630a in road network 3650 may receive updated data representing objects disposed in the environment (e.g., see data 3697 in FIG. 36) and that data may include the new semantic classification for the pedestrian crossing 3623, Levinson).
Levinson does not explicitly teach obtaining, using the processing circuit, second tracking data that meets a stale-track criteria.
However, such matter is taught by LÉCART (see at least FIG. 6 and paragraphs 168-170 regarding the vehicle tracking logic 430 may retrieve from memory 170 the status of the track object found in its track object data to verify if the status has been set to “stale”. The track object may be set by the vehicle tracking logic (e.g its object association submodule 412) to “stale” when the track object has been missing from a fixed number of consecutive image frames. The track parameter of the number of consecutive image frames in which the track object is missing may be an integer that is incremented by the object association submodule 412 if the track object is not associated with a new blob object in a new context image at step 608. For example, when the track object is missing from one image frame, the status of that track object is set to “missing”. However, if the track object is missing for multiple track objects, as indicated by the integer representing the number of consecutive image frames in which the track is missing, then, e.g., the status of that track object is changed from “missing” to “stale”.).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LÉCART which teaches obtaining, using the processing circuit, second tracking data that meets a stale-track criteria with the system of Levinson as both systems are directed to a system and method for providing mapping modifications to a vehicle, and one of ordinary skill in the art would have recognized the established utility of obtaining, using the processing circuit, second tracking data that meets a stale-track criteria and would have predictably applied it to improve the system of Levinson.
As to claim 2, Levinson teaches wherein the detection data includes at least one of a detected range, range rate, angular position, or velocity (see at least paragraph 64 regarding examples of external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type., Levinson).
As to claim 3, Levinson does not explicitly teach wherein the first tracking data is assigned a first track ID.
However, such matter is taught by LÉCART (see at least paragraphs 95-97 regarding once the blob identification algorithm is completed for a given context image, a second modified context image 950 is created, where each pixel in the second modified context image 950 that is associated with an identified blob object is attributed a given specific ID value, the ID value specific to that given blob object).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LÉCART which teaches wherein the first tracking data is assigned a first track ID with the system of Levinson as both systems are directed to a system and method for providing mapping modifications to a vehicle, and one of ordinary skill in the art would have recognized the established utility of having wherein the first tracking data is assigned a first track ID and would have predictably applied it to improve the system of Levinson.
As to claim 4, Levinson does not explicitly teach wherein associating, using the processing circuit, the second tracking data with the first tracking data includes: assigning the second tracking data the first track ID.
However, such matter is taught by LÉCART (see at least paragraphs 154-156 regarding the trajectory of the track object is then updated to take into account this new translation defined between the previous blob object of the track object and the newly identified and added blob object).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LÉCART which teaches wherein associating, using the processing circuit, the second tracking data with the first tracking data includes: assigning the second tracking data the first track ID with the system of Levinson as both systems are directed to a system and method for providing mapping modifications to a vehicle, and one of ordinary skill in the art would have recognized the established utility of assigning the second tracking data the first track ID and would have predictably applied it to improve the system of Levinson.
As to claim 5, Levinson teaches predicting a future position of the object based at least in part on the first tracking data and the second tracking data (see at least paragraph 64 regarding an external object that is classified as a pedestrian may be associated with some maximum speed, as well as an average speed (e.g., based on tracking data). The velocity of the pedestrian relative to the velocity of an autonomous vehicle can be used to determine if a collision is likely. Further, perception engine 364 may determine a level of uncertainty associated with a current and future state of objects. In some examples, the level of uncertainty may be expressed as an estimated value (or probability), Levinson).
As to claim 6, Levinson teaches capturing additional sensor data (see at least paragraph 148 regarding predicted behavior data associated with the subset of objects may be tracked over a period of time. The tracking may constitute one or more of the autonomous vehicles gathering sensor data over different periods of time as the vehicles autonomously navigate (e.g., in the region 3624 of FIG. 36) in the region, Levinson); 
generating new tracking data from the additional sensor data (see at least paragraph 148 regarding the predicted behavior data may be included in object data generated by a planner system of the autonomous vehicles, based on sensor data from the sensor system of the autonomous vehicles, Levinson).
Levinson does not explicitly teach in accordance with a determination that the new tracking data includes a position of the object that corresponds to the predicted future position of the object, assigning the new tracking data a track ID assigned to the first tracking data.
However, such matter is taught by LÉCART (see at least paragraphs 143-146 regarding the pixel information on the identified blob object, not at present associated with a track object, may be obtained from the pixel ID information stored with the context image with the blob object ID(s) by comparing with the ID of the newly identified blob object as defined by its blob object data structure. A comparison is then performed between the pixels with the ID of the newly identified blob object with those with the ID of the blob object associated with a track object. If a track object has a status set to “new”, and that track object is successfully associated with the newly identified blob object, then the status of that track object is changed from “new” to “fresh”).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LÉCART which teaches in accordance with a determination that the new tracking data includes a position of the object that corresponds to the predicted future position of the object, assigning the new tracking data a track ID assigned to the first tracking data with the system of Levinson as both systems are directed to a system and method for providing mapping modifications to a vehicle, and one of ordinary skill in the art would have recognized the established utility of assigning the new tracking data a track ID assigned to the first tracking data and would have predictably applied it to improve the system of Levinson.
As to claim 7, Levinson does not explicitly teach wherein the stale-track criteria is based at least in part on tracking data age.
However, such matter is taught by LÉCART (see at least paragraph 150 regarding Moreover, the time stamp or time information of the track object may be retrieved from memory 170 by the LPR/track association submodule 432 in the track object data, more specifically, for instance, “the time stamp of the image frame in which the blob object of the track appeared for the first time”, and the “context image frame in which the blob object of the track object was last identified”. The LPR/track association submodule 432 may obtain relative time data for the track object, having information on the creation of the track object (i.e. “the time stamp of the image frame in which the blob object of the track appeared for the first time”), and the most recent addition to the track object (i.e. “context image frame in which the blob object of the track object was last identified”)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LÉCART which teaches wherein the stale-track criteria is based at least in part on tracking data age with the system of Levinson as both systems are directed to a system and method for providing mapping modifications to a vehicle, and one of ordinary skill in the art would have recognized the established utility of having wherein the stale-track criteria is based at least in part on tracking data age and would have predictably applied it to improve the system of Levinson.
As to claim 8, Levinson does not explicitly teach wherein tracking data confidence of the second tracking data is based at least in part on a temporal consistency of the data making up the second tracking data.
However, such matter is taught by LÉCART (see at least paragraphs 143-145 regarding certain parameters of the track object may also be updated, such as the number of times in which the blob object of track object is missing (in order to determine if the track object's status should be updated as “stale”), if no other blob objects in the context image correspond to the blob object that is associated with the track object, and its track object status (updated to “missing” or, “stale” if the track object as been missing in a certain number of consecutive context image frames)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LÉCART which teaches wherein tracking data confidence of the second tracking data is based at least in part on a temporal consistency of the data making up the second tracking data with the system of Levinson as both systems are directed to a system and method for providing mapping modifications to a vehicle, and one of ordinary skill in the art would have recognized the established utility of having wherein tracking data confidence of the second tracking data is based at least in part on a temporal consistency of the data making up the second tracking data and would have predictably applied it to improve the system of Levinson.
As to claim 9, Levinson teaches wherein the first tracking data further comprises at least one of a velocity of the object, a shape of the object, a size of the object, a color of the object, or an orientation of the object (see at least paragraph 106 regarding a blob may refer to a set of features that identify an object in a spatially-reproduced environment and may be composed of elements (e.g., pixels of camera data, points of laser return data, etc.) having similar characteristics, such as intensity and color. In some examples, a blob may also refer to a point cloud (e.g., composed of colored laser return data) or other elements constituting an object, Levinson).
As to claim 10, Levinson does not explicitly teach wherein the second tracking data meets the stale-track criteria due to the occurrence of at least one of object occlusion, illumination variation, or deformation.
However, such matter is taught by LÉCART (see at least paragraphs 169-170 regarding the vehicle tracking logic 430 may retrieve from memory 170 the status of the track object found in its track object data to verify if the status has been set to “stale”. The track object may be set by the vehicle tracking logic (e.g its object association submodule 412) to “stale” when the track object has been missing from a fixed number of consecutive image frames. The track parameter of the number of consecutive image frames in which the track object is missing may be an integer that is incremented by the object association submodule 412 if the track object is not associated with a new blob object in a new context image at step 608).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LÉCART which teaches wherein the second tracking data meets the stale-track criteria due to the occurrence of at least one of object occlusion, illumination variation, or deformation with the system of Levinson as both systems are directed to a system and method for providing mapping modifications to a vehicle, and one of ordinary skill in the art would have recognized the established utility of having wherein the second tracking data meets the stale-track criteria due to the occurrence of at least one of object occlusion, illumination variation, or deformation and would have predictably applied it to improve the system of Levinson.
As to claim 11, Levinson teaches wherein the sensor data includes imagery and creating the detection data includes extracting visual features from portions of the imagery that include the object (see at least paragraph 64 regarding perception engine 366 may be configured to determine locations of external objects based on sensor data and other data. External objects, for instance, may be objects that are not part of a drivable surface. For example, perception engine 366 may be able to detect and classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label). Based on the classification of these external objects, the external objects may be labeled as dynamic objects or static objects, Levinson).
As to claim 12, Levinson teaches wherein the sensor is a fixed focus imaging sensor (see at least paragraph 60 regarding sensors shown in diagram 300 include image capture sensors 340 (e.g., light capture devices or cameras of any type), audio capture sensors 342 (e.g., microphones of any type), radar devices 348, sonar devices 341 (or other like sensors, including ultrasonic sensors or acoustic-related sensors), and Lidar devices 346, among other sensor types and modalities (some of which are not shown, such inertial measurement units, or “IMUs,” global positioning system (“GPS”) sensors, sonar sensors, etc.), Levinson).
As to claim 13, Levinson teaches wherein the sensor is one of a LiDAR sensor and a RADAR sensor (see at least paragraph 60 regarding sensors shown in diagram 300 include image capture sensors 340 (e.g., light capture devices or cameras of any type), audio capture sensors 342 (e.g., microphones of any type), radar devices 348, sonar devices 341 (or other like sensors, including ultrasonic sensors or acoustic-related sensors), and Lidar devices 346, among other sensor types and modalities (some of which are not shown, such inertial measurement units, or “IMUs,” global positioning system (“GPS”) sensors, sonar sensors, etc.), Levinson).
As to claim 14, Levinson teaches wherein the tracking data is generated by at least one of a correlation filter tracker, a deep tracker, or a Kalman filter tracker (see at least paragraph 105 regarding localization data integrator 2266 may implement non-linear smoothing functionality, such as a Kalman filter (e.g., a gated Kalman filter), a relative bundle adjuster, pose-graph relaxation, particle filter, histogram filter, or the like, Levinson).
As to claim 15, Levinson does not explicitly teach wherein the stale-track criteria is met when the most recent data associated with the tracking data is older than a first threshold period of time.
However, such matter is taught by LÉCART (see at least paragraph 145 regarding certain parameters of the track object may also be updated, such as the number of times in which the blob object of track object is missing (in order to determine if the track object's status should be updated as “stale”), if no other blob objects in the context image correspond to the blob object that is associated with the track object, and its track object status (updated to “missing” or, “stale” if the track object as been missing in a certain number of consecutive context image frames)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LÉCART which teaches wherein the stale-track criteria is met when the most recent data associated with the tracking data is older than a first threshold period of time with the system of Levinson as both systems are directed to a system and method for providing mapping modifications to a vehicle, and one of ordinary skill in the art would have recognized the established utility of having wherein the stale-track criteria is met when the most recent data associated with the tracking data is older than a first threshold period of time and would have predictably applied it to improve the system of Levinson.
As to claim 16, Levinson does not explicitly teach in accordance with a determination that the most recent data associated with the tracking data is older than a second threshold period of time that is greater than the first threshold period of time, deleting tracking data categorized as being stale.
However, such matter is taught by LÉCART (see at least paragraph 57 regarding the memory 170 may have a recycling architecture for storing, for instance, the image data, blob objects and track objects, where older data files are deleted when the memory 170 is full or near being full, or after the older data files have been stored in memory 170 for a certain time. See also at least paragraph 173 regarding if the flag is set to true, and the stale track object is not discarded as failing to meet the false-positive criteria, then the stale track object is marked as complete at step 638. For instance, the status of the track object as found in the track object data may be updated from “stale” to “complete” by the vehicle tracking logic 400).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LÉCART which teaches in accordance with a determination that the most recent data associated with the tracking data is older than a second threshold period of time that is greater than the first threshold period of time, deleting tracking data categorized as being stale with the system of Levinson as both systems are directed to a system and method for providing mapping modifications to a vehicle, and one of ordinary skill in the art would have recognized the established utility of deleting tracking data categorized as being stale and would have predictably applied it to improve the system of Levinson.
As to claim 17, Levinson does not explicitly teach wherein the comparison meets the matching criteria when at least one of an object shape, size, or position included in the first tracking data matches a shape, size, or position included in the second tracking data.
However, such matter is taught by LÉCART (see at least paragraph 68 regarding the identified blob object that has a blob size (the blob size being, for example, calculated from the bounding rectangle information stored with the blob object) greater than the maximum blob object size is discarded. In some embodiments, the false-positive analysis of the blob size may occur once the track object is created, as a function of the history of the blob object size data stored as part of the track object as described herein).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LÉCART which teaches wherein the comparison meets the matching criteria when at least one of an object shape, size, or position included in the first tracking data matches a shape, size, or position included in the second tracking data with the system of Levinson as both systems are directed to a system and method for providing mapping modifications to a vehicle, and one of ordinary skill in the art would have recognized the established utility of having wherein the comparison meets the matching criteria when at least one of an object shape, size, or position included in the first tracking data matches a shape, size, or position included in the second tracking data and would have predictably applied it to improve the system of Levinson.
As to claim 18, Levinson does not explicitly teach wherein in accordance with a determination that differences in the first tracking data and the second tracking data are due to a change in orientation of the object with respect to the sensor, comparing the first tracking data to the second tracking data disregards the differences in the first tracking data and the second tracking data that are due to the change in orientation of the object with respect to the sensor.
However, such matter is taught by LÉCART (see at least paragraphs 68-69 regarding the object association submodule 412 has program code directed to associating blob objects identified in different image frames. The image frames may, or may not, be consecutive. The object association submodule 412 may have an algorithm for establishing an image-space location of different blob objects across at least a subset of the context images outputted from the context camera 160, the image-space location performed, by example, by using a correspondence matrix between blob objects identified in different image frames).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LÉCART which teaches wherein in accordance with a determination that differences in the first tracking data and the second tracking data are due to a change in orientation of the object with respect to the sensor, comparing the first tracking data to the second tracking data disregards the differences in the first tracking data and the second tracking data that are due to the change in orientation of the object with respect to the sensor with the system of Levinson as both systems are directed to a system and method for providing mapping modifications to a vehicle, and one of ordinary skill in the art would have recognized the established utility of comparing the first tracking data to the second tracking data disregards the differences in the first tracking data and the second tracking data that are due to the change in orientation of the object with respect to the sensor and would have predictably applied it to improve the system of Levinson.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 20, Levinson teaches an autonomous vehicle, comprising:
a sensor (see at least FIG. 3A and paragraph 60, Levinson); 
a processing circuit (see at least FIG. 4, Levinson); 
a control circuit (see at least FIGS. 3A and 4, Levinson); and 
memory storing one or more programs configured to be executed by the circuits of the autonomous vehicle, the one or more programs including instructions for (see at least paragraph 145 regarding the processor 3696 may compare (e.g., using on one or more algorithms embodied in a non-transitory computer readable medium) the semantic classifications 3671-3643 with the reference semantic classifications and may determine that semantic classifications 3671-3641 are matched with corresponding reference semantic classifications, Levinson): 
capturing sensor data using the sensor (see at least paragraphs 64-65 regarding perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data, Levinson); 
detecting, using the processing circuit, an object from the sensor data, wherein detecting the object includes creating detection data (see at least paragraph 65 regarding perception engine 366 may be configured to determine locations of external objects based on sensor data and other data. External objects, for instance, may be objects that are not part of a drivable surface. For example, perception engine 366 may be able to detect and classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label). Based on the classification of these external objects, the external objects may be labeled as dynamic objects or static objects, Levinson); 
associating, using the processing circuit, the detection data with first tracking data (see at least paragraph 143 regarding sensor data from sensors in the sensor system 3670 may be processed to classify objects in the region 3624 and generate data representing semantic classifications associated with the detected objects as denoted by data representing classified objects 3671-3641. The data representing classified objects 3671-3641 may include other data associated with each detected object, such as an object type and a predicted object motion, Levinson); 
comparing, using the processing circuit, the first tracking data to the second track data (see at least paragraphs 144-147 regarding a processor 3696 (e.g., a server) may receive the data representing the semantic classifications 3671-3643 and compare the data representing the semantic classifications 3671-3643 with data representing reference semantic classifications, Levinson); and 
in accordance with a determination that the comparison of the first tracking data and the second tracking data meets a matching criteria (see at least paragraph 145 regarding the processor 3696 may compare (e.g., using on one or more algorithms embodied in a non-transitory computer readable medium) the semantic classifications 3671-3643 with the reference semantic classifications and may determine that semantic classifications 3671-3641 are matched with corresponding reference semantic classifications, and may also determine that semantic classification 3643 (e.g., blobs associated with pedestrians 3622) has no corresponding match in the reference semantic classifications, Levinson): 
associating, using the processing circuit, the second tracking data with the first tracking data (see at least paragraphs 146-150 regarding autonomous vehicles 3630 and 3630a in road network 3650 may receive updated data representing objects disposed in the environment (e.g., see data 3697 in FIG. 36) and that data may include the new semantic classification for the pedestrian crossing 3623, Levinson); and 
navigating, using the control circuit, the autonomous vehicle based at least in part on the second tracking data (see at least FIG. 3A and paragraph 65 regarding planner 364 may transmit steering and propulsion commands (as well as decelerating or braking commands) to motion controller 362. Motion controller 362 subsequently may convert any of the commands, such as a steering command, a throttle or propulsion command, and a braking command, into control signals (e.g., for application to actuators or other mechanical interfaces) to implement changes in steering or wheel angles 351 and/or velocity 353. See also at least paragraph 150 regarding autonomous vehicles 3630 and 3630a in road network 3650 may receive updated data representing objects disposed in the environment (e.g., see data 3697 in FIG. 36) and that data may include the new semantic classification for the pedestrian crossing 3623, Levinson).
Levinson does not explicitly teach obtaining, using the processing circuit, second tracking data that meets a stale-track criteria.
However, such matter is taught by LÉCART (see at least FIG. 6 and paragraphs 168-170 regarding the vehicle tracking logic 430 may retrieve from memory 170 the status of the track object found in its track object data to verify if the status has been set to “stale”. The track object may be set by the vehicle tracking logic (e.g its object association submodule 412) to “stale” when the track object has been missing from a fixed number of consecutive image frames. The track parameter of the number of consecutive image frames in which the track object is missing may be an integer that is incremented by the object association submodule 412 if the track object is not associated with a new blob object in a new context image at step 608. For example, when the track object is missing from one image frame, the status of that track object is set to “missing”. However, if the track object is missing for multiple track objects, as indicated by the integer representing the number of consecutive image frames in which the track is missing, then, e.g., the status of that track object is changed from “missing” to “stale”.).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LÉCART which teaches obtaining, using the processing circuit, second tracking data that meets a stale-track criteria with the system of Levinson as both systems are directed to a system and method for providing mapping modifications to a vehicle, and one of ordinary skill in the art would have recognized the established utility of obtaining, using the processing circuit, second tracking data that meets a stale-track criteria and would have predictably applied it to improve the system of Levinson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2016/0180197 A1) regarding a system and method for tracking an object in a sequence of images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666